             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20 CV 336 MR WCM

RIKA O. JOHNSON, Individually and  )
as Executrix of the Estate of      )
Jackie Lee Johnson,                )
                                   )
                  Plaintiff,       )
v.                                 )                       ORDER
                                   )
ABLEST, INC., AURORA PUMP COMPANY, )
COVIL CORPORATION, CRANE CO.,      )
DANIEL INTERNATIONAL CORPORATION, )
FLUOR CONSTRUCTORS INTERNATIONAL, )
FLUOR CONSTRUCTORS                 )
INTERNATIONAL, INC., FLUOR DANIEL  )
SERVICES CORPORATION, FLUOR        )
ENTERPRISES, INC., GENERAL         )
ELECTRIC COMPANY, GOULDS PUMPS,    )
INCORPORATED, GREAT BARRIER        )
INSULATION CO., GRINNELL LLC,      )
J & L INSULATION, INC., TOLEDO     )
ENGINEERING CO., INC.,             )
VIACOMCBS INC., WARREN PUMPS, LLC, )
WILLIAM POWELL COMPANY             )
                                   )
                  Defendants.      )
                                   )

     This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 9) filed by William M. Graham. The Motion indicates

that Mr. Graham, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff and that he seeks the admission of Shawna Forbes-King,

who the Motion represents as being a member in good standing of the Bar of




     Case 1:20-cv-00336-MR-WCM Document 10 Filed 12/14/20 Page 1 of 2
the State of California. It further appears that the requisite admission fee has

been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 9) and ADMITS

Shawna Forbes-King to practice pro hac vice before the Court in this matter

while associated with local counsel.


                                Signed: December 14, 2020




                                         2

     Case 1:20-cv-00336-MR-WCM Document 10 Filed 12/14/20 Page 2 of 2
